Title: Jonas Keller to Thomas Jefferson, 14 December 1817
From: Keller, Jonas
To: Jefferson, Thomas


                    
                        Monsieur
                         Wasington Le 14 Decembre 1817.
                    
                    Mr Lée m’a presenté un jeune homme, que vous lui aviez addressé, pour apprendre L’état de fabriquer la Bonneterie dans toute Son Etendue la position de Mr Lée ne Lui permettant pas de tenir une fabrique, je travaille donc Seul et pour mon propre compte, dans Le tems il a mis Sur Les journaux quel que La fabrique prendroit des apprentifs, mais ces apprentifs auraient été des jeunes gens des Quels on auroit joui 6 a 7 ans, et qui auroient porté du Bénéfice dans un établissemt & occupe a un Seul genre de travail.  aujourd’huy tout est changé, et Le jeune homme n’est plus dans La classe de ceux qu’on auroit pris, il ne peut pas S’acrifier un Long tems, il doit apprendre toutes Les parties de La fabrication, tel, que Soie, Coton fil, et Laine. Bas pantalon, Calson, Gilet, gants, Robe, jupon, &c. il doit prendre connaissance pour L’apprêt des matières, et de quelques teintures qui Lui deviendront utiles, il doit Surtout prendre connoissance de L’outil, qui est La partie La plus Essentielle, pour La conservation d’un Etablissement. chose qu’on n’apprend pas a un ouvrier Ordinaire, et que je puis montrer, puisque j’ai touts Les outils nécéssaire pour faire des métier neuf, Si jamais j’en avais Besoin. ne doutant nullement Sur votre justice, et croyant que vous être trop juste pour ne pas trouver ma demande Raisonnable et de Laqu’elle je ne me départirai pas, voici ce que j’exige; Cent Dollars, en commencant, et Cent dollars a L’Echeance de Six mois. Le jeune homme prendra Sa pention Chez moi, où, ou Bon Lui Semblera, S’il continue a La prendre chez moi ce Sera a Raison de 4 Dollars par Semaine, je ne Lui demande pas plus que La plus moindre des pention ne coute ici
                    Si mes propositions vous conviennent, veuillez Monsieur me Le faire connoitre de Suitte.  Le jeune homme est chez moi depuis 10 jours, il paroit avoir Beaucoup d’intelligen[ce] mais vu Sa Situation physique je ne puis pas Le fatiguer je ne puis compter dans aucun Bénéfice Sur Lui dans L’espace d’un an. dans L’attente de votre Reponce, Veuillez Monsieur agreer Les Sentiments Respectueux avec Lesquels
                    
                         j’ai L’honneur d’être Monsieur votre très humble Serviteur
                        J. Keller
                    
                 
                    Editors’ Translation
                    
                        
                            Sir
                             Washington 14 December 1817.
                        
                        Mr. Lee introduced to me a young man you had sent him to be taught the profession of hosiery manufacturing in all its facets. As Mr. Lee’s position does not allow him to run a factory, I work alone and for myself. In the past he had advertised in the newspapers that the factory would take on apprentices, but they would have been young people of whom one could make good use for 6 or 7 years, who would bring a profit to the establishment and be assigned to only one type of work. Everything today has changed, and the young man in question is not in the same class as those who would have been chosen earlier. He cannot waste time. He must learn every part of the manufacturing process, such as silk, cotton, and wool thread; hose pantaloons, drawers, waistcoats, gloves, gowns, petticoats, etc. He has to become acquainted with the preparation of materials and with some dyes that will be useful to him. He must above all become acquainted with the machine, which is the most essential aspect of  maintaining an establishment. This is not taught to the ordinary worker and it is something that I can demonstrate, as I have all the tools necessary to manufacture new machines, should I ever need them. Not at all doubting your justice and believing that you are too fair to find my request unreasonable, that which I require and from which I will not deviate is one hundred dollars at the start and one hundred after six months. The young man will board with me or wherever he likes. If he remains at my house it will cost 4 dollars per week. I ask no more of him than the cost of the cheapest boardinghouse here
                        Please, Sir, let me know immediately whether my propositions suit you. The young man has been at my house for 10 days. He seems very intelligent, but given his physical condition, I can neither fatigue him nor count on making any profit from him over the course of a year. While I await your reply, please accept, Sir, the respectful regards with which
                        
                            I have the honor to be, Sir, your very humble servant
                            J. Keller
                        
                    
                